Name: Commission Regulation (EEC) No 2148/93 of 30 July 1993 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7. 93No L 191 /112 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2148/93 of 30 July 1993 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced last amended by Regulation (EEC) No 560/91 (5), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during April, May and June 1993, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1544/93 (2), and in particular Article 11 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (J), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 1 1 of Regula ­ tion (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice origina ­ ting in and coming from the Arab Republic of Egypt is to be reduced shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 154, 25. 6 . 1993 , p. 5 . (3) OJ No L 146, 14. 6 . 1977, p. 9 . (4) OJ No L 302, 31 . 10 . 1973 , p. 1 . (5) OJ No L 62, 8 . 3 . 1991 , p. 26. 31 . 7 . 93 Official Journal of the European Communities No L 191 / 113 ANNEX to the Commission Regulation of 30 July 1993 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 80,19 1006 10 23 88,36 1006 10 25 88,36 1006 10 27 88,36 1006 10 92 80,19 1006 10 94 88,36 1006 10 96 88,36 1006 10 98 88,36 1006 20 11 100,23 1006 20 13 110,45 1006 20 15 110,45 1006 20 17 110,45 1006 20 92 100,23 1006 20 94 110,45 1006 20 96 110,45 1006 20 98 110,45 1006 30 21 127,94 100630 23 161,62 1006 30 25 161,62 1006 30 27 161,62 1006 30 42 127,94 1006 30 44 161,62 1006 30 46 161,62 1006 30 48 161,62 1006 30 61 136,19 1006 30 63 173,25 1006 30 65 173,25 1006 30 67 173,25 1006 30 92 136,19 1006 30 94 173,25 1006 30 96 173,25 1006 30 98 173,25 1006 40 00 40,84